Barnes, Presiding Judge,
concurring specially.
While I agree with the majority that the superior court’s order must be reversed, I do not believe we need to reach all of the issues addressed by the majority. I therefore concur in the majority opinion, *393but in the result only. The majority opinion thus decides only this case and may not be cited as binding precedent. Court of Appeals Rule 33 (a).
Decided November 3, 2011.
Hamilton, Westby, Antonowich & Anderson, Joseph T. Brasher, William J. Turner, for appellants.
Fink, Cohen & Snyder, David H. Fink, for appellee.
More specifically, the majority concludes that “the ALJ had a basis for finding as a matter of fact that Pearce-Williams was only seeking the difference between the amount already paid as TPD benefits and the amount due as TTD benefits for the relevant period of time.” I agree with the majority that the superior court erred in failing to defer to this factual finding. And because Pearce-Williams at the prior hearing only sought the difference between the amount already paid as TPD benefits and the amount due as TTD benefits, I likewise agree that, contrary to the superior court’s ruling, the employer was under no obligation at the prior hearing to seek a credit or set off for the amount paid as TPD benefits. It follows that the superior court erred in holding that the doctrine of res judicata applied in this case.
However, because the ALJ’s factual determination is dispositive of this case, the majority did not need to go any further in discussing the res judicata issue. In particular, I do not think it necessary to resolve the more general questions of whether an employer in an administrative hearing to determine workers’ compensation benefits is obligated to seek a set off for payments already made in the form of TPD benefits or whether OCGA § 34-9-243 requires an employer to seek a credit for such payments. These are much closer questions, best left for another day where their resolution is necessary for deciding the case on appeal.
I am authorized to state that Judge Blackwell joins in this special concurrence.